Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits. Claims 1 and 10 as amended, are currently pending and have been considered below. Claims 3-9, and 12-18, as originally
filed, remain pending and have been considered below. Claims 2 and 11 have been canceled. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Byun (US 2016/0107544; hereinafter Byun).
Regarding Claim 1:
Christensen discloses a vehicle comprising: a vehicle status sensor configured to detect a vehicle status (Christensen, Para. [0042], Christensen discloses a vehicle accident condition detection module which is configured to determine a vehicle status); 
wherein the vehicle is a bus having a double row seats on at least one side with respect to a central passage of the vehicle (Christenson, Para. [0031], Chistenson discloses the vehicle may be a bus. The applicant admits in the original specification Para. [0004] that all buses have either a double row seating on both sides of the aisle or a double row seat on one side and an independent seat on the other side of the aisle), 
a controller configured to control a movement of a sliding seat of the vehicle to be at a predetermined original position when the vehicle status sensor detects an occurrence of an accident of the vehicle, wherein the sliding seat is provided on a lateral side of the fixed seat and configured to move laterally (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle); and
a seat control motor configured to move the sliding seat under control of the controller (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally),
wherein when the vehicle status sensor detects the occurrence of the accident of the vehicle, the controller is further configured to control the seat control motor to move the sliding seat which has been moved to the central passage side to the predetermined original position (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle based on the circumstances of the accident to allow safe exiting of the vehicle. The examiner puts forth in a bus configuration of the cited art’s invention the slidable seat would move away from the central passage to provide space to safely exit the vehicle, dependent on the detected damage, see Para. [0078]), and
wherein the predetermined original position is a position where the sliding seat is attached to the fixed seat (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle based on the circumstances of the accident to allow safe exiting of the vehicle and the examiner is interpreting lateral movement when the vehicle is a bus would correspond to a position to allow safe exiting of the vehicle)).
Byun, in the same field of endeavor of transit seat configurations, discloses and the double row seats comprises: a fixed seat installed at a window side of the vehicle and fixed to a body of the vehicle (Byun, Fig. 2, Byun discloses the double row seat includes a fixed seat at a window side of the vehicle) and a sliding seat installed at a central passage side of the vehicle (Byun, Fig. 2, Byun discloses the sliding seat is installed at a central passage side of the vehicle); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Christensen to include a fixed passenger seat as disclosed by Byun in order to increase the amount walkway space allowing passengers to easily move about the vehicle, see Byun Para. [0012].
Regarding Claim 3:
Christensen further discloses a fire detection sensor configured to detect a fire occurrence of the vehicle (Christensen, Para. [0042], Christensen discloses the vehicle accident condition detection module detects the presence of a fire interior or exterior of the vehicle), 
wherein the vehicle status sensor determines that the accident of the vehicle has occurred when the fire detection sensor detects the fire occurrence of the vehicle (Christensen, Para. [0042], Christensen discloses a vehicle accident condition includes a fire interior or exterior of the vehicle, and the vehicle accident condition detection module determines an accident has occurred based on the fire detection).  
Regarding Claim 4:
Christensen further discloses a collision detection sensor configured to detect a collision of the vehicle (Christensen, Para. [0042], Christensen discloses the vehicle accident condition detection module detects the presence of a collision with the vehicle), 
wherein the vehicle status sensor determines that the accident of the vehicle has occurred when the collision detection sensor detects the collision of the vehicle (Christensen, Para. [0042], Christensen discloses a vehicle accident condition includes a collision with the vehicle, and the vehicle accident condition detection module determines an accident has occurred based on the collision detection).  
Regarding Claim 5:
Christensen further discloses a speed detector configured to detect a driving speed of the vehicle (Christensen, Para. [0034], Christensen discloses a speedometer for determining the speed of the vehicle); 
wherein when the vehicle status sensor detects the occurrence of an accident of the vehicle, and the controller determines that the vehicle is stopped based on the driving speed of the vehicle, the controller is configured to control the movement of the sliding seat to be at the predetermined original position (Christensen, Para. [0113], Christensen discloses the passenger seat is restricted to the original position for at least several minutes after the vehicle has come to a stop following a detected accident condition).  
Regarding Claim 6:
Christensen further discloses a camera configured to photograph a surrounding image of the vehicle (Christensen, Para. [0032], Christensen discloses at least a camera configured to collect sensor data of the external environment of the vehicle); and 
an acceleration detector configured to detect a driving acceleration of the vehicle (Christensen, Para. [0032], Christensen discloses at least an accelerometer for determining acceleration of the vehicle).  
Regarding Claim 7:
Christensen further discloses the controller is configured to determine whether the vehicle is located on a slope way with a predetermined slope or more based on at least one of the photographed surrounding image or the detected driving acceleration of the vehicle (Christensen, Para. [0044], Christensen discloses terrain conditions detectable by the sensor data (i.e. at least camera) include road slope).  
Regarding Claim 8:
Christensen further discloses the controller is configured to control the movement of the sliding seat to be at the predetermined original position when the vehicle is not located on the slope way and the vehicle is not overturned when the accident of the vehicle is detected (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle based on the circumstances of the accident, with restricting the seat movement for at least the circumstance of an overturned vehicle, see Para. [0086]).  
Regarding Claim 10:
Christensen discloses a method for controlling a vehicle, comprising: providing double row seats in a vehicle on at least one side with respect to a central passage of the vehicle (Christenson, Para. [0031], Chistenson discloses the vehicle may be a bus. The applicant admits in the original specification Para. [0004] that all buses have either a double row seating on both sides of the aisle or a double row seat on one side and an independent seat on the other side of the aisle), 
detecting, by a vehicle status sensor, an accident of the vehicle (Christensen, Para. [0042], Christensen discloses a vehicle accident condition detection module which is configured to determine a vehicle status); 
determining, by a controller, whether the vehicle is stopped (Christensen, Para. [0034], Christensen discloses a speedometer for determining the speed of the vehicle); 
determining, by the controller, whether the vehicle is on a slope way (Christensen, Para. [0044], Christensen discloses terrain conditions detectable by the sensor data (i.e. at least camera) include road slope); 
determining, by the controller, whether the vehicle is overturned vehicle (Christensen, Para. [0085-0086], Christensen discloses a vehicle accident condition detection module determines the accident condition as a rollover accident (i.e. overturned)); and 
controlling, by the controller, a sliding seat of the vehicle to move to a predetermined position when the vehicle is stopped and the vehicle is not located on the slope way and the vehicle is not overturned (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle based on the circumstances of the accident, with restricting the seat movement for at least the circumstance of an overturned vehicle, see Para. [0086]).  
controlling the sliding seat, which has been moved to the centrer passage side to the vehicle, to move to a predetermined original position when the accident of the vehicle is detected (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle based on the circumstances of the accident to allow safe exiting of the vehicle. The examiner puts forth in a bus configuration of the cited art’s invention the slidable seat would move away from the central passage to provide space to safely exit the vehicle, dependent on the detected damage, see Para. [0078]), and
wherein the predetermined original position is a position where the sliding seat is attached to the fixed seat (Christensen, Para. [0066], Christensen discloses the processor causes the actuator to move a passenger seat laterally in response to detecting damage (i.e. accident) of the vehicle based on the circumstances of the accident to allow safe exiting of the vehicle and the examiner is interpreting lateral movement when the vehicle is a bus would correspond to a position to allow safe exiting of the vehicle)).

Byun, in the same field of endeavor of transit seat configurations, discloses and the double row seats comprises: a fixed seat installed at a window side of the vehicle and fixed to a body of the vehicle (Byun, Fig. 2, Byun discloses the double row seat includes a fixed seat at a window side of the vehicle) and a sliding seat installed at a central passage side of the vehicle (Byun, Fig. 2, Byun discloses the sliding seat is installed at a central passage side of the vehicle); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Christensen to include a fixed passenger seat as disclosed by Byun in order to increase the amount walkway space allowing passengers to easily move about the vehicle, see Byun Para. [0012].
Regarding Claim 12:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 15:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 8 above, and is therefore rejected on the same premise.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christensen in view of Byun in further view of Lota (US 2018/0154799; hereinafter Lota).
Regarding Claim 9:
Lota, in the same field of endeavor of vehicle controls, discloses an inputter configured to receive a sliding seat movement command (Lota, Para. [0019], Lota discloses an inputter configured to receive commands for adjusting positions of the seat, including lateral movement); 
wherein the controller is configured to control a seat control motor to move the sliding seat to the predetermined original position based on the received sliding seat movement command (Lota, Para. [0027], Lota discloses a database which includes the default seat positions (predetermined original position), and a vehicle seat adjustment system which allows the user to adjust the seat to any available position (including default position), see Para. [0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle as disclosed by Christensen to include an inputter for receiving seat movement commands and a default position saved to memory to return to as requested by the user as disclosed by Lota in order to reduce the passenger’s feeling of being uncomfortable and maintain sufficient space between seats, (Lota Para. [0003-0004]).
Regarding Claim 18:
The claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664